FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 14, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 ANDREW REDICK,

       Plaintiff - Appellant,

 v.                                                         No. 21-3023
                                                   (D.C. No. 5:19-CV-03129-SAC)
 KVC BEHAVIORAL HEALTHCARE,                                   (D. Kan.)
 INC., corporate entity for the State of
 Kansas; JASON R. HOOPER, President
 and Chief Officer, KVC Behavioral
 Healthcare, Inc., in his official and
 individual capacity; ALICIA BROWN,
 Case Coordinator, KVC Behavioral
 Healthcare, Inc., in her official and
 individual capacity; SHARON PERKINS,
 Case Coordinator, KVC Behavioral
 Healthcare, Inc., in her official and
 individual capacity; SAMANTHA
 ZELLER, Case Coordinator, KVC
 Behavioral Healthcare, Inc., in her official
 and individual capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges. **


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                       _________________________________

      Pro se inmate Andrew Redick appeals the district court’s dismissal of his 42

U.S.C. § 1983 claims. Exercising jurisdiction under 28 U.S.C. § 1291, we dismiss

this appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

                                           I.

      Redick is a Kansas state prisoner with two minor children. A few years into

Redick’s term of incarceration, his wife lost custody of them. KVC Behavioral

Healthcare, Inc. stepped in to manage the children’s placement, reintegration, and

eventual adoption. KVC is a private child placement agency licensed by the Kansas

Department of Children and Families.

      Redick filed a § 1983 complaint in the district court seeking declaratory relief

and damages against KVC, its president, and three case coordinators. The crux of

Redick’s complaint, which contained several claims falling under a variety of

constitutional amendments, is that the defendants in this case violated his

constitutional rights by failing to provide him with custodial status updates about his

children.

      In screening, the district court ordered Redick to show cause for why his

complaint should not be dismissed for lack of jurisdiction. The court noted multiple

legal issues with Redick’s complaint, including that the domestic-relations exception

to federal jurisdiction bars Redick’s custodial-status claims and that Redick failed to

prove any of the named defendants in this case can be treated as state actors for

§ 1983 purposes.

                                           2
       Redick’s response repeated the facts from his initial complaint and ignored the

legal issues raised by the court. It also disclosed that Redick had previously

presented his custodial-status claims in state court. ROA at 31 (“This issue was

addressed by the plaintiff, Mr. Redick, Wayne French attorney at law, plaintiff

attorney, and by the presiding Judge on several occasions at court.”). Redick

confirmed that in subsequent filings, as well. See id. at 36 (“The courts have this on

record that the plaintiff emotionally addressed the court, the attorneys addressed the

defendants and even the judge addressed the problem . . .”); id. at 46 (attaching

correspondence with a Kansas district court implying the court previously ordered

KVC to provide Redick with status updates about his children).

       Accordingly, the district court dismissed Redick’s complaint for the reasons

given in its order to show cause and added that the Rooker-Feldman doctrine 1 bars

his action since it appears to challenge a state-court decision. Redick filed a “motion

to object [to] dismissal and request to add additional jurisdictional statutes,” id. at 52,

which the court construed as a Rule 59(e) motion and denied. This appeal followed.

                                            II.

       We review de novo the district court’s dismissal of a complaint for lack of

subject matter jurisdiction. Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016

(10th Cir. 2013). Although we liberally construe Redick’s pleadings because he




      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
       1

Feldman, 460 U.S. 462 (1983).
                                            3
appears pro se, we will not assume the role of his advocate. Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991).

       On appeal, Redick contends that the district court erred in dismissing his

claims, but he offers no legal argument to explain why he believes the court should

have found jurisdiction. In fact, his brief again confirms that a state court has already

considered the custody issue. Aplt. Br. at 2 (stating the defendants violated his rights

“[e]ven after the judge told them to stop”). His only argument before us is that the

district court should have found “the state must follow . . . procedures when it comes

to informing the child[’]s parents of their wellbeing and when they fail [to] do this

they violate a liberty and due process clause.” Id. at 4.

       We find no error in the district court’s dismissal of Redick’s claims. Under

the Rooker-Feldman doctrine, federal “courts do not have jurisdiction over

challenges to state-court decisions” or over claims that are “inextricably intertwined

with the state court decision.” Van Sickle v. Holloway, 791 F.2d 1431, 1436 (10th

Cir. 1986) (quotations omitted). Since the record showed Redick’s claims pertaining

to the custodial status of his children had already been litigated, the district court

lacked jurisdiction over them. We need not address whether the domestic-relations

exception also barred jurisdiction. To the extent additional claims remained, we

agree with the district court that Redick failed to demonstrate the named defendants

are state actors for purposes of a § 1983 claim. See Schwab v. Kan. Dep’t of

Children & Families, No. 20-3099, 2021 WL 982246, at *17 (10th Cir. Mar. 16,



                                             4
2021) (unpublished) (explaining that adoption services, including KVC, are not state

actors).

       Redick’s appeal is “without merit in that it lacks an arguable basis in either

law or fact.” Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002). We

therefore deny Redick’s motion to proceed in forma pauperis, which requires a

litigant to show a “reasoned, nonfrivolous argument on the law and facts in support

of the issues raised in the action.” Lister v. Dept. of Treasury, 408 F.3d 1309, 1312

(10th Cir. 2005). We also dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

Redick will receive a strike pursuant to 28 U.S.C. § 1915(g).

                                          III.

       For the foregoing reasons, we DENY Redick’s request for IFP status,

DISMISS his appeal, and assess a strike against him.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            5